SECURITIES PURCHASE AGREEMENT

        This Securities Purchase Agreement (this “Agreement”) is made effective
as of August 18, 2004 (the “Effective Date”) by and between Palatin
Technologies, Inc. a Delaware corporation, with its principal place of business
at Cedar Brook Corporate Center, 4C Cedar Brook Drive, Cranbury, New Jersey
08512 (the “Company”), and King Pharmaceuticals, Inc., a Tennessee corporation
with a place of business at 501 Fifth Street, Bristol, Tennessee 37620 (the
“Purchaser”). The Company and the Purchaser are sometimes hereafter referred to
individually as a “Party” and together as the “Parties.” Capitalized terms not
defined in this Agreement shall have the meaning given to them in the
Collaborative Development and Marketing Agreement by and between the Company and
the Purchaser, dated August 12, 2004 (the “Collaboration Agreement”).

        WHEREAS, the Company and the Purchaser have previously entered into the
Collaboration Agreement for the purpose of developing and marketing Products
derived from Palatin Technology, Palatin Patent Rights, and Proprietary
Materials; and

        WHEREAS, the Company desires to issue and sell to the Purchaser, from
time to time, and the Purchaser desires to acquire, from time to time, on the
terms and subject to the conditions set forth in this Agreement, shares of the
Company’s common stock, par value $0.01 per share (the “Common Stock”), and
warrants to purchase shares of Common Stock for an aggregate purchase price of
up to [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.] (the “Purchase Price”) in a private placement basis pursuant to an
exemption from registration under Section 4(2) of the Securities Act of 1933, as
amended (the “Securities Act”), as provided in this Agreement and the
Collaboration Agreement.

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants contained in this Agreement, the Parties hereto agree as follows:


ARTICLE 1 PURCHASE AND SALE OF THE COMMON STOCK AND WARRANT

1.1 Initial Closing. Subject to the terms and conditions set forth in this
Agreement, and in reliance on the representations and warranties set forth in
this Agreement, the Company hereby issues and sells to the Purchaser, and the
Purchaser hereby purchases from the Company on the date hereof (i) One Million,
One Hundred and Seventy Six Thousand, One Hundred and Twenty Five (1,176,125)
shares of Common Stock (the “Initial Common Stock”) and (ii) a three (3) year
warrant to purchase Two Hundred Thirty Five Thousand, Two Hundred and Twenty
Five (235,225) shares of the Company’s Common Stock at an exercise price of
$4.25 per share, for an aggregate purchase price of $5 million. The warrant
shall be in the form attached to the Collaboration Agreement as Exhibit I, (the
“Warrant”). The closing of the purchase and sale of the Initial Common Stock and
Warrant (the “Initial Closing”) shall take place at the offices of Mintz Levin
Cohn Ferris Glovsky and Popeo PC, 666 Third Ave., New York, NY 10017 at
10:00 a.m. on the date hereof, or at such time and date thereafter as the
Purchaser and the Company may agree (the “Initial Closing Date”). At the Initial
Closing, the Company will execute, issue, and deliver to the Purchaser (i) a
certificate in the name of the Purchaser for the number of shares of Initial
Common Stock being purchased against delivery by such Purchaser to the Company
of the applicable portion of the Purchase Price by wire transfer or other method
acceptable to the Company and (ii) the Warrant.



--------------------------------------------------------------------------------


1.2 Subsequent Closings. In accordance with Section 6.3 of the Collaboration
Agreement, and subject to Article 7 hereof, upon achievement of the development
milestones as determined and identified in Section 6.3 of the Collaboration
Agreement, additional closings (each a “Subsequent Closing”) of the issuance of
Common Stock (“Additional Common Stock”) and the issuance of an additional
Warrant (the “Additional Warrant”) shall take place at the offices of Mintz
Levin Cohn Ferris Glovsky and Popeo PC, 666 Third Ave., New York, NY 10017 on
the date that is within ten (10) days after the determination of the first
achievement of each such development milestone, or at such time and date
thereafter as the Purchaser and the Company may agree (each a “Subsequent
Closing Date”), but in no event later than the date milestone payments are made
pursuant to Section 6.3.1 of the Collaboration Agreement. At each Subsequent
Closing, the Company will execute, issue and deliver to the Purchaser a
certificate in the name of the Purchaser for the number of shares of Additional
Common Stock being purchased against delivery by such Purchaser to the Company
of the applicable portion of the purchase price by wire transfer or other method
acceptable to the Company. In addition, at the Subsequent Closing that occurs in
connection with the milestone identified in Section 1.2(a) below, the Company
will execute, issue and deliver to the Purchaser the Additional Warrant. Subject
to the terms and conditions set forth in this Agreement, and in reliance on the
representations and warranties as shall be made on each Subsequent Closing Date,
the Company agrees to issue to the Purchaser at the applicable Subsequent
Closing, such number of shares of Additional Common Stock, and the Company
further agrees to issue to the Purchaser the Additional Warrant upon completion
of the milestone identified in (a) below, in each case as shall be determined as
follows:

(a)     upon [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER
RULE 24b-2.] for ED Product, as determined in accordance with Section 6.3.4 of
the Collaboration Agreement, by dividing [INFORMATION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION UNDER RULE 24b-2.] (the aggregate Purchase Price
to be paid by the Purchaser for the number of shares to be issued pursuant to
this Section 1.2(a)) by the product of (i) one and one-fourth (1.25) and
(ii) the average closing price of the Company’s common stock as listed on the
American Stock Exchange (“AMEX”) (or, if not listed on AMEX, such other
principal national securities exchange or market system on which the shares are
listed)) for the twenty (20) trading day period (the “20 Day Average”)
immediately preceding the date of achievement of such development milestone;

(b)     upon [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER
RULE 24b-2.] for ED Product, as determined in accordance with Section 6.3.4 of
the Collaboration Agreement, by dividing [INFORMATION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION UNDER RULE 24b-2.] (the aggregate Purchase Price
to be paid by the Purchaser for the number of shares to be issued pursuant to
this Section 1.2(b)) by the product of (i) one and one-fourth (1.25) and
(ii) the 20 Day Average for the period immediately preceding the date of
achievement of such development milestone;

2



--------------------------------------------------------------------------------


(c)     upon [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER
RULE 24b-2.] for FSD Product, as determined in accordance with Section 6.3.4 of
the Collaboration Agreement, by dividing [INFORMATION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION UNDER RULE 24b-2.] (the aggregate Purchase Price
to be paid by the Purchaser for the number of shares to be issued pursuant to
this Section 1.2(c)) by the product of (i) one and one-fourth (1.25) and
(ii) the 20 Day Average for the period immediately preceding the date of
achievement of such development milestone;

(d)     upon [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER
RULE 24b-2.] for ED Product, as determined in accordance with Section 6.3.4 of
the Collaboration Agreement, by dividing [INFORMATION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION UNDER RULE 24b-2.] (the aggregate Purchase Price
to be paid by the Purchaser for the number of shares to be issued pursuant to
this Section 1.2(d)) by the product of (i) one and one-fourth (1.25) and
(ii) the 20 Day Average for the period immediately preceding the date of
achievement of such development milestone; and

(e)     upon [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER
RULE 24b-2.] for FSD Product, as determined in accordance with Section 6.3.4 of
the Collaboration Agreement, by dividing [INFORMATION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION UNDER RULE 24b-2.] (the aggregate purchase price
to be paid by the Purchaser for the number of shares to be issued pursuant to
this Section 1.2(d)) by the product of (i) one and one-fourth (1.25) and
(ii) the 20 Day Average for the period immediately preceding the date of
achievement of such development milestone;

provided; however that, if the purchase of Additional Common Stock pursuant to
any or all of the foregoing clauses would result in the Purchaser becoming the
“beneficial owner” (as defined in Rule 13d-3 of the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder (the
“Exchange Act”)) of 5% or greater of the total shares of Common Stock
outstanding on such Subsequent Closing Date, then the Purchaser shall have the
right to, at its sole option, make a nonrefundable, noncreditable cash milestone
payment to the Company pursuant to Section 6.3.1 of the Collaboration Agreement
in lieu of purchasing Additional Common Stock.

Notwithstanding the foregoing, on any Subsequent Closing Date, the Purchaser
may, at its sole option, elect to make a nonrefundable, noncreditable cash
milestone payment to the Company pursuant to Section 6.3.1 of the Collaboration
Agreement in lieu of purchasing Additional Common Stock and, in the case of
Section 1.2(a), the Additional Warrant. [INFORMATION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION UNDER RULE 24b-2.]

If at any time following the Initial Closing or any Subsequent Closing the
Company takes any actions that would result in the Common Stock beneficially
owned by the Purchaser representing 5% or greater of the then outstanding Common
Stock of the Company, the Company shall be obligated, at the written request of
the Purchaser, to purchase an amount of Common Stock from the Purchaser, within
5 business days of the Purchaser’s written request, in an aggregate amount such
that following such purchase by the Company, the Purchaser will be the
beneficial owner of less than 5% of the then outstanding Common Stock. The price
to be paid by the Company for such purchase shall be the 20 Day Average for the
period immediately preceding such purchase. The purchase price shall be paid by
wire transfer or other method acceptable to the Purchaser and the Purchaser
shall deliver to the Company the certificate(s) representing the shares of
Common Stock purchased by the Company.

3



--------------------------------------------------------------------------------


In the event fractional shares result from the calculations identified in this
Section 1.2, such fractional share shall be rounded down to the nearest whole
number of shares.

The shares of Common Stock underlying each of the Warrant and the Additional
Warrant shall be referred to herein as the “Warrant Shares” and the form of
Warrant attached to the Collaboration Agreement as Exhibit I shall be the form
for each of the Warrant and the Additional Warrant with the date of issuance,
the number of shares, the exercise price and the expiration date, being the only
differences between the two warrants, unless otherwise agreed to in writing by
the Company and the Purchaser.


ARTICLE 2 THE COMPANY’S REPRESENTATIONS AND WARRANTIES

        In order to induce the Purchaser to enter into this Agreement and to
consummate the transactions contemplated hereby, and except as set forth on the
Company Disclosure schedule attached hereto as Exhibit A, if any, the Company
represents and warrants to the Purchaser as follows:

2.1 Incorporation, Standing and Qualification of the Company. The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware. The Company has the requisite power and authority
to own, lease and operate its properties and assets and to carry on its business
as now being conducted and to the extent described in the Company’s SEC Filings
(as defined below). The Company is duly qualified or licensed to do business as
a foreign corporation and is in good standing in each jurisdiction in which the
failure to be so qualified would have a material adverse effect on the assets,
properties, condition, financial or otherwise, or in the results of operations
or prospects of the Company or its subsidiaries considered as a whole (a
“Material Adverse Effect”).

2.2 Corporate Power and Authority. The Company has the requisite power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder, including the authorization, issuance and delivery of the Warrant and
the Initial Common Stock at the Initial Closing, the Additional Common Stock,
and the Additional Warrant, as applicable, at each of the Subsequent Closings,
if any, and the Warrant Shares upon the valid exercise of the Warrant and the
Additional Warrant, as applicable, and to engage in the transactions
contemplated hereby. The Company has taken all requisite corporate action to
make all the provisions of this Agreement the valid and enforceable obligations
they purport to be. No consent of any stockholder of the Company is required for
the valid execution, issuance and delivery by the Company of the Agreement, the
Initial Common Stock, the Warrant, the Additional Warrant, the Warrant Shares
or, to the Company’s knowledge, the Additional Common Stock. Upon the execution
and delivery hereof and thereof, this Agreement and the Warrant will be the
legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms, subject to laws of general
application from time to time in effect affecting creditors’ rights and the
exercise of judicial discretion in accordance with general equitable principles.

4



--------------------------------------------------------------------------------


2.3 Capitalization. The authorized capital stock of the Company consists of
75,000,000 shares of Common Stock and 10,000,000 shares of Preferred Stock, par
value $0.01 per share, of which 264,000 shares have been designated Series A
Convertible Preferred Stock (“Series A Preferred Stock”).  The Company has
adopted its 1996 Stock Option Plan (the “Plan”) under which 5,000,000 shares of
Common Stock are reserved for issuance.  As of August 10, 2004, there were (i)
52,804,381 shares of Common Stock issued and outstanding, (ii) 11,697 shares of
Series A Preferred Stock issued and outstanding, which are convertible into
444,752 shares of Common Stock, (iii) 308 shares of Common Stock reserved for
issuance to previous holders of Series A Preferred Stock due to a retroactive
conversion price adjustment, (iv) 4,392,775 shares of Common Stock reserved for
issuance on exercise of outstanding options, and (v) 8,019,300 shares of Common
Stock reserved for issuance on exercise of outstanding warrants.  The Company
has delivered to its stockholders a proxy statement in connection with a special
meeting in order to increase the authorized common stock from 75,000,000 to
150,000,000 shares and to increase the number of shares available for issuance
under the Plan from 5,000,000 to 10,000,000. If the stockholders approve both
the proposed increase in authorized common stock and the proposed increase in
shares available for issuance under the Plan, then options to purchase 906,200
shares under the Plan, granted subject to stockholder approval of the increases,
will become effective and outstanding. Except as described above, there are no
subscriptions, options, warrants or other rights (contingent or otherwise) to
purchase or otherwise acquire shares of capital stock or other securities of the
Company authorized, issued or outstanding, nor is the Company obligated in any
other manner to issue shares of its capital stock, subscriptions, warrants,
options, convertible securities, or other such rights or to distribute to
holders of any of its equity securities any evidence of indebtedness or asset. 
No holder of any security of the Company is entitled to preemptive, first
refusal or similar statutory, contractual or other rights, either arising
pursuant to any agreement or instrument to which the Company is a party, or
which are otherwise binding upon the Company, or to the Company’s knowledge, to
which any other person is a party.

2.4 No Violation. Neither the Company nor any of its subsidiaries is in
violation of any term or provision of their respective charter or by-laws or of
any franchise, license, permit, judgment, decree, order, statute, rule or
regulation, where the consequences of such violation would result in a Material
Adverse Effect.

2.5 No Default. Neither the execution, delivery and performance of this
Agreement or the Collaboration Agreement by the Company nor the consummation of
any of the transactions contemplated hereby or thereby (including, without
limitation, the issuance and sale by the Company of the shares of Initial Common
Stock and Additional Common Stock and the issuance of the Warrant, the
Additional Warrant and the Warrant Shares) will give rise to a right to
terminate or accelerate the due date of any payment due under, accelerate the
share issuance under, or conflict with or result in the breach of any term or
provision of, or constitute a default (or an event which with notice or lapse of
time or both would constitute a default) under, or require any consent or waiver
under, or result in the execution or imposition of any lien, charge or
encumbrance upon any properties or assets of the Company or its subsidiaries
pursuant to the terms of, any indenture, mortgage, deed of trust or other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which either the Company or its subsidiaries or any of their
properties or businesses is bound, or any franchise, license, permit, judgment,
decree, order, statute, rule or regulation applicable to the Company or any of
its subsidiaries in each case, that would result in a Material Adverse Effect or
that would violate any provision of the charter or by-laws of the Company or any
of its subsidiaries.

5



--------------------------------------------------------------------------------


2.6 Valid Issuance; Securities Laws. The Initial Common Stock and the Warrant,
upon the Initial Closing and the Additional Warrant and Additional Common Stock,
if any, when issued upon each of the Subsequent Closings sold and delivered in
accordance with the terms hereof for the consideration set forth herein, will be
duly and validly authorized and issued, fully paid and non-assessable and,
assuming the representations and warranties of the Purchaser contained in
Article 3 of this Agreement are and will be true and correct, will be issued in
compliance with all applicable federal and state securities laws in connection
with the offer, issuance and sale of the securities at the Initial Closing and
each Subsequent Closing. Assuming the proper and valid exercise of the Warrant
and Additional Warrant, if any, in accordance with their terms, the Warrant
Shares, will be validly issued, fully paid and non-assessable. The Initial
Common Stock, the Additional Common Stock and the Warrant Shares will be free of
transfer restrictions other than the restrictions set forth in Article 5 hereof
and the transfer restrictions imposed by any federal or state securities laws.

2.7 Governmental Consents. All consents, approvals, orders, authorizations or
registrations, qualifications, designations, declarations or filings with any
federal, state or local governmental authority on the part of the Company
required in connection with the consummation of the issuance of the securities
contemplated herein shall have been obtained prior to and be effective as of the
Initial Closing and each Subsequent Closing, including any securities or blue
sky filings in connection with the purchase and sale of the securities at the
Initial Closing and each of the Subsequent Closings, if any.

2.8 SEC Filings. The Company has timely filed with the Securities and Exchange
Commission (the “SEC”) all reports, registration statements and other documents
required to be filed by it since July 1, 2003 (the “SEC Filings”) under the
Securities Act and the Exchange Act. The SEC Filings were prepared in accordance
and, as of the date on which each such SEC Filing was filed with the SEC,
complied in all material respects with the applicable requirements of the
Securities Act or the Exchange Act, as the case may be. None of such SEC
Filings, including, without limitation, any financial statements, exhibits or
schedules included therein or documents incorporated therein by reference, at
the time filed, declared effective or mailed, as the case may be, contained an
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. Except to
the extent information contained in any of the SEC Filings has been revised,
corrected, superseded or updated by a later filing of any such form, report or
document, none of the SEC Filings currently contains an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.

6



--------------------------------------------------------------------------------


2.9 Litigation. Except and to the extent disclosed in the Company’s SEC Filings,
there is no action, litigation or proceeding pending or, to the Company’s
knowledge, threatened against or involving the Company in any court or before or
by any agency or regulatory body which could result in a judgment or liability
against the Company or which would result in a Material Adverse Effect.

2.10 Brokers and Finders. No person or entity will have, as a result of the
transactions contemplated by this Agreement or the Collaboration Agreement, any
right, interest or valid claims against or upon the Company or the Purchaser for
any commission, fee or other compensation as a finder or broker because of any
act or omission by the Company or its agents.

2.11 Independent Accountants. KPMG LLP, whose reports are included as a part of
the SEC Filings, are and, during the periods covered by their reports, were
independent public accountants as required by the Securities Act, and the rules
and regulations of the SEC thereunder.

2.12 AMEX Compliance; Listing. The Company is in compliance with the
requirements of the AMEX for continued listing of the Common Stock thereon and
has not received any notification that, and has no knowledge that, the AMEX is
contemplating terminating such listing nor, to the Company’s knowledge, is there
any basis therefor. The transactions contemplated by this Agreement do not and
will not contravene the rules and regulations of the AMEX.

2.13 Solicitation; Other Issuances of Securities. Neither the Company nor any of
its subsidiaries or affiliates, nor any Person acting on its or their behalf,
(i) has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D under the Securities Act) in connection with
the offer or sale of the Common Stock, the Warrant or the Warrant Shares, (ii)
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under any circumstances that would
require registration of the Common Stock or the Warrants, under the Securities
Act or (iii) has issued any shares of Common Stock or shares of any series of
preferred stock or other securities or instruments convertible into,
exchangeable for or otherwise entitling the holder thereof to acquire shares of
Common Stock which would be integrated with the sale of the Initial Common
Stock, Additional Common Stock, the Warrant, the Additional Warrant or the
Warrant Shares to such Purchaser for purposes of the Securities Act or of any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated, nor will the
Company or any of its subsidiaries or affiliates take any action or steps that
would require registration of any of the Initial Common Stock, Additional Common
Stock, the Warrant, the Additional Warrant or the Warrant Shares under the
Securities Act or cause the offering of the Initial Common Stock, Additional
Common Stock, the Warrant, the Additional Warrant or the Warrant Shares to be
integrated with other offerings. Assuming the accuracy of the representations
and warranties of Purchasers, the offer and sale of the Initial Common Stock,
the Additional Common Stock, the Warrant, the Additional Warrant or the Warrant
Shares by the Company to the Purchaser pursuant to this Agreement will be exempt
from the registration requirements of the Securities Act.

7



--------------------------------------------------------------------------------


2.14 Investment Company. The Company is not and, after giving effect to the
offering and sale of the Common Stock, the Warrant, the Additional Warrant or
the Warrant Shares as contemplated by this Agreement, will not be an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.


ARTICLE 3 THE PURCHASER’S REPRESENTATIONS AND WARRANTIES

        The Purchaser represents and warrants to the Company as follows:

3.1 Investment Representations. The Purchaser’s present intention is to acquire
the Initial Common Stock and the Warrant at the Initial Closing and the
Additional Common Stock at each Subsequent Closing, if any, and the Warrant
Shares upon exercise of the Warrant, for its own account and for the purpose of
investment, and not with a view to distribution or resale thereof. The Purchaser
acknowledges that it possesses such knowledge, sophistication and experience in
financial and business matters as to be able to evaluate the merit and risks of
an investment in such securities and that it can bear the economic risk of its
investment.

3.2 Legends on Stock Certificates. The Purchaser further represents that it
understands and agrees that all certificates evidencing the Warrant, the
Additional Warrant, the Warrant Shares and any of the Common Stock issued at the
Initial Closing and the Subsequent Closings, if any, shall bear a legend,
prominently stamped or printed thereon, reading substantially as follows:

  “THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF
ANY STATE. THESE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO DISTRIBUTION OR RESALE AND SUCH SECURITIES MAY NOT BE SOLD, OFFERED FOR
SALE, DELIVERED AFTER SALE, TRANSFERRED, PLEDGED, HYPOTHECATED, OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF A REGISTRATION STATEMENT COVERING THE SALE OF SUCH
SECURITIES OR UNLESS SUCH SALE, PLEDGE, HYPOTHECATION OR TRANSFER IS OTHERWISE
EXEMPT FROM REGISTRATION UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS,
UNLESS THE HOLDER SHALL HAVE OBTAINED A WRITTEN OPINION OF COUNSEL, REASONABLY
SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT REGISTRATION IS NOT REQUIRED IN
CONNECTION WITH SUCH SALE OR OTHER TRANSFER.”  


  “THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SET FORTH IN THE SECURITIES PURCHASE AGREEMENT, DATED AUGUST 18, 2004
BETWEEN THE COMPANY AND THE REGISTERED OWNER OF SUCH SECURITIES (OR SUCH OWNER’S
PREDECESSOR IN INTEREST). THE COMPANY WILL FURNISH A COPY OF SUCH AGREEMENT
WITHOUT CHARGE UPON WRITTEN REQUEST OF THE HOLDER OF THIS CERTIFICATE.”  


8



--------------------------------------------------------------------------------


3.3 Access to Information. The Purchaser acknowledges that it has had (i) the
opportunity to ask questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the sale and issuance of the securities contemplated herein, (ii) access to
information about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment, and (iii) the opportunity to obtain such
additional information which the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to such investment. The foregoing, however, does not limit
or modify the representation and warranties of the Company in Section 2 of the
Agreement or the right of the Purchaser to rely thereon.

3.4 Accredited Investor Status. The Purchaser is an “accredited investor” as
that term is defined in Rule 501 of Regulation D promulgated under the
Securities Act.

3.5 Transfer Restrictions Imposed By Securities Laws. The Purchaser understands
that none of the Warrant, the Additional Warrant, the Warrant Shares, the shares
of Common Stock issued at the Initial Closing or each Subsequent Closing, if
any, have been registered under the Securities Act or any other applicable
securities laws, and, therefore, cannot be resold unless they are subsequently
registered under the Securities Act and other applicable securities laws or
unless an exemption from such registration is available. The Purchaser agrees
not to resell or otherwise dispose of all or any part of such Common Stock,
except as permitted by law, including, without limitation, any regulations under
the Securities Act and other applicable securities laws; except as otherwise
required herein, the Company does not have any present intention and is under no
obligation to register the securities issued at the Initial Closing and each
Subsequent Closing, if any under the Securities Act and other applicable
securities laws. Accordingly, Purchaser acknowledges it may be required to hold
such securities and bear the economic risk of its investment for an indefinite
period of time.

3.6 Brokers and Finders. No person or entity will have, as a result of the
transactions contemplated by this Agreement or the Collaboration Agreement, any
right, interest or valid claims against or upon the Company or the Purchaser for
any commission, fee or other compensation as a finder or broker because of any
act or omission by the Purchaser or its agents.


ARTICLE 4 CLOSING CONDITIONS

4.1 Conditions to the Purchaser’s Obligations at the Initial Closing and the
Subsequent Closings. The Purchaser’s obligation to purchase and pay for the
securities to be purchased by it at the Initial Closing and each Subsequent
Closing, if any, is subject to the satisfaction by the Company, on or before the
date hereof, in the case of the Initial Closing, or on or before the relevant
Subsequent Closing Date, in the case of a Subsequent Closing, of the following
conditions:

9



--------------------------------------------------------------------------------


(a)  

Representations and Warranties. The Company’s representations and warranties
contained in Article 2 shall be true and correct in all material respects on and
as of the date hereof and on the relevant Subsequent Closing Date with the same
effect as made on and as of such date.


(b)  

Performance of Obligations. The Company shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement in all
material respects that are required to be performed or complied with by it on or
before the Initial Closing Date or the relevant Subsequent Closing Date, as the
case may be.


(c)  

Officer’s Certificate. The Purchaser shall have received a certificate signed by
the President and Chief Executive Officer of the Company attesting as to
satisfaction of the conditions in Section 4.1(a) and (b) hereof.


(d)  

Secretary’s Certificate.  The Company shall have delivered to the Purchaser a
certificate of the secretary of the Company dated as of the Initial Closing
Date, certifying that (A) attached thereto is a true and complete copy of the
by-laws of the Company as in effect on the date of such certification; (B) that
attached thereto is a true and complete copy of all resolutions adopted by the
Board of Directors of the Company authorizing the execution, delivery and
performance of this Agreement, the issuance, sale and delivery of the Common
Stock, the Warrant, the Additional Warrant and the Warrant Shares and that all
resolutions are in full force and effect and are all the resolutions adopted in
connection with the transactions contemplated hereby; (C) that attached thereto
is a true and complete copy of the Company’s Certificate of Incorporation as in
effect on the date of such certification; and (D) to the incumbency and specimen
signature of certain officers of the Company.


(e)  

Good Standing Certificate. The Company shall have delivered to the Purchaser a
good standing certificate with respect to the Company from the Secretary of
State of the State of Delaware dated no more than 15 days prior to the Initial
Closing Date or the relevant Subsequent Closing Date, as the case may be.


(f)  

Consents and Waivers. The Company shall have obtained any and all consents and
waivers necessary or appropriate for consummation of the transactions
contemplated by this Agreement or the Collaboration Agreement.


(f)  

Listing. The Company will file a Listing of Additional Shares Application with
AMEX, as applicable, with respect to the shares of Common Stock that may be
issued at the Initial Closing, the Additional Common Stock that may be issued at
each Subsequent Closing and the Warrant Shares.


10



--------------------------------------------------------------------------------


(g)  

Legal Opinion. The Company shall have delivered to the Purchaser a Legal
Opinion, dated as of the Subsequent Closing, from Mintz Levin Cohn Ferris
Glovsky and Popeo, PC, counsel to the Company, in the form attached as Annex A
hereto.


(h)  

Milestone Achievement. The relevant milestone with respect to the applicable
Subsequent Closing identified in Section 1.2 shall have been achieved as
determined and identified in Section 6.3 of the Collaboration Agreement.


4.2 Conditions to the Company’s Obligations at the Initial Closing and the
Subsequent Closings. The Company’s obligation to issue to the Purchaser the
securities at the Initial Closing and each Subsequent Closing, if any, is
subject to the satisfaction by the Purchaser, on or before such applicable
closing, of the following conditions:

(a)  

Representations and Warranties. The representations and warranties of the
Purchaser contained in Article 3 shall be true and correct in all material
respects on and as of the date hereof and on and as of the relevant Subsequent
Closing Date with the same effect as made on and as of such date.


(b)  

Performance of Obligations. The Purchaser shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement in all
material respects that are required to be performed or complied with by it on or
before the Initial Closing Date or the relevant Subsequent Closing Date, as the
case may be.


(c)  

Officer’s Certificate. The Company shall have received a certificate signed by
the President and Chief Executive Officer of the Purchaser attesting as to
satisfaction of the conditions in Section 4.2(a) and (b) hereof.


(d)  

Payment of Purchase Price. The Purchaser shall have delivered to the Company and
the Company shall have received payment in full of the purchase price relating
to the securities to be purchased by such Purchaser at the Initial Closing Date
and such relevant Subsequent Closing in accordance with Sections 1.1 and 1.2,
respectively.


(e)  

Consents and Waivers. The Purchaser shall have obtained any and all consents and
waivers necessary or appropriate for consummation of the transactions
contemplated by this Agreement and the Collaboration Agreement.


(f)  

Milestone Achievement. The relevant milestone with respect to the applicable
Subsequent Closing identified in Section 1.2 shall have been achieved as
determined and identified in Section 6.3 of the Collaboration Agreement.


11



--------------------------------------------------------------------------------



ARTICLE 5 FURTHER AGREEMENTS

5.1 Agreement Not To Sell. Except as otherwise contemplated by this Agreement,
notwithstanding the provisions of Article 6, the Purchaser hereby agrees that
for a one (1) year period commencing from (i) the date of the Initial Closing
with respect to the securities issued at the Initial Closing and (ii) the dates
of each of the Subsequent Closings, if any, with respect to the securities
issued at each Subsequent Closing, the Purchaser shall not sell, contract to
sell, or otherwise sell, dispose of, loan, pledge or grant any rights
(collectively, a “Disposition”) with respect to the securities issued pursuant
at the Initial Closing and the Subsequent Closings, if any, as well as the
Common Stock underlying the Warrant and the Additional Warrant, if any, or any
other securities of the Company issued in respect of the Warrant, the Additional
Warrant or the Common Stock underlying the Warrant or the Additional Warrant (by
way of stock split, stock dividend or other distribution, recapitalization or
otherwise) (for purposes of this Section 5.1, collectively, the “Securities”),
otherwise than with the prior written consent of the Company. The foregoing
restriction has been expressly agreed to preclude the holder of the Securities
from engaging in any hedging or other transaction that is designed to or
reasonably expected to lead to or result in a Disposition of Securities during
the applicable restricted period, even if such Securities would be disposed of
by someone other than such holder. Such prohibited hedging or other transactions
would include, without limitation, any short sale (whether or not against the
box) or any purchase, sale or grant of any right (including, without limitation,
any put or call option) with respect to any Securities or with respect to any
security (other than a broad-based market basket or index) that includes,
relates to or derives any significant part of its value from the Securities. The
Purchaser also agrees and consents to the entry of stop transfer instructions
with the Company’s transfer agent against the transfer of Securities held by the
Purchaser except in compliance with the foregoing restrictions.

5.2 20 Day Average Adjustments. The Company hereby agrees that if during any of
the twenty (20) day periods that are used to calculate the 20 Day Average under
Sections 1.2(a) – (e), the Company undertakes a stock split or combination that
causes an immediate adjustment to the market price of its common stock during
such twenty (20) day period, then the closing prices used to calculate the 20
Day Average that were unaffected by such split or combination shall be adjusted
as if such split or combination had occurred prior to the calculation of the 20
Day Average.


ARTICLE 6 REGISTRATION RIGHTS


6.1 DEMAND REGISTRATION.

    (a)        At any time following the one (1) year anniversary of the Initial
Closing Date (or such earlier date if the Company waives in writing the transfer
restrictions contained in Article 5 hereof) if there is no registration
statement in effect pursuant to Section 6.2 hereof, the Purchaser may make two
(2) written requests for registration under the Securities Act covering the
resale of the Initial Common Stock, the Warrant Shares and the Additional Common
Stock, if any (all of them, together with any shares of capital stock issued or
issuable, from time to time, upon any reclassification, share combination, share
subdivision, stock split, share dividend, merger, consolidation or similar
transaction or event or otherwise as a distribution on, in exchange for or with
respect to any of the foregoing, in each case held at the relevant time by the
Purchaser, the “Registrable Securities”) by the Purchaser (each, a “Demand
Registration”), it being understood that the Purchaser shall not be able to
exercise its second right for a Demand Registration until after the achievement
of the development milestone set forth in Section 1.2(e) hereof. Any such
request will specify the number of shares of Registrable Securities proposed to
be offered for sale by the Purchaser and will also specify the intended method
of disposition thereof. Any Registration Statement filed pursuant to this
Section 6.1 is referred to as a “Demand Registration Statement.”

12



--------------------------------------------------------------------------------


    (b)        If the Purchaser elects, the offering of the Registrable
Securities pursuant to such Demand Registration Statement will be in the form of
an underwritten offering. Subject to the reasonable approval of the Company (not
to be unreasonably withheld or delayed), the Purchaser will select the managing
underwriter and any additional underwriters in connection with the offering. If,
in connection with any Demand Registration that is to be an underwritten
offering, the Company or any other stockholders also desire to sell shares of
Common Stock and the managing underwriter of an underwritten public offering
determines and advises in writing that the inclusion of all Registrable
Securities proposed to be included in the underwritten public offering, together
with any shares proposed to be sold by the Company for its own account and any
other issued and outstanding shares of Common Stock or other securities proposed
to be included therein by holders other than the holders of Registrable
Securities (such other holders’ shares hereinafter collectively referred to as
the “Other Shares”), would interfere with the successful marketing of the
securities proposed to be included in the underwritten public offering,
including the price at which such securities can be sold, then the Company will
include in such registration (i) first, the Registrable Securities requested to
be included by the Purchaser so that the total number of Registrable Securities
to be included in such offering for the account of the Purchaser will not exceed
the number recommended by such managing underwriter, (ii) second, the shares of
Common Stock the Company proposes to offer for sale, which number of shares to
be registered will be reduced to the extent necessary to reduce the total number
of shares to be included in such offering to the number recommended by such
managing underwriter and (iii) third, such number of Other Shares as the holders
thereof desire to offer for sale and the Company and the managing underwriter
recommend be included in such offering. The Purchaser shall be permitted to
remove all or any part of the Registrable Securities held by it from any Demand
Registration Statement at any time prior to the effective date of the
registration statement covering such Registrable Securities.

6.2 Piggyback Registration. If the Company at any time proposes to register any
of its securities under the Securities Act for sale to the public, whether for
its own account or for the account of other security holders or both (except
with respect to (i) any universal shelf registration statement on Form S-3 filed
or which may be filed by the Company for its own account, (ii) registration
statements on Forms S-4, S-8 or their successors, or any other form for a
similar limited purpose, (iii) any registration statement covering only
securities proposed to be issued in exchange for securities or assets of another
corporation or (iv) another form not available for registering the Registrable
Securities for sale to the public), each such time it will promptly give written
notice to the Purchaser of its intention to do so. Upon the written request of
the Purchaser, received by the Company within 20 days after the giving of any
such notice by the Company (or such longer period as set forth in the Company’s
notice), to register any of its RegistrableSecurities, the Company will use its
best efforts to cause the Registrable Securities as to which registration shall
have been so requested to be included in the securities to be covered by the
registration statement proposed to be filed by the Company, all to the extent
requisite to permit the sale or other disposition by the Purchaser of the
Registrable Securities. In the event that any registration pursuant to this
Section 6.2 shall be, in whole or in part, an underwritten public offering of
Common Stock, the Purchaser’s participation in such underwriting shall be on the
terms set forth herein. Notwithstanding the foregoing, if the managing
underwriter of an

13



--------------------------------------------------------------------------------


underwritten public offering determines and advises in writing that the
inclusion of all Registrable Securities proposed to be included in the
underwritten public offering, together with any shares proposed to be sold by
the Company for its own account and any Other Shares held by other holders would
interfere with the successful marketing of the securities proposed to be
included in the underwritten public offering, including the price at which such
securities can be sold, then the Company will include in such registration (i)
first, the Common Stock requested to be included by the Company so that the
total number of shares of Common Stock included in the offering will not exceed
the number recommended by the managing underwriter (ii) second, the Registrable
Securities requested to be included by the Purchaser so that the total number of
Registrable Securities to be included in such offering for the account of the
Purchaser will not exceed the number recommended by such managing underwriter,
and (iii) third, such number of Other Shares of Common Stock as the holders
thereof desire to offer for sale and the Company and the managing underwriter
recommend be included in such offering.

Notwithstanding the foregoing provisions, the Company may withdraw any
registration statement referred to in this Section 6.2 without thereby incurring
any liability to the Purchaser. The Purchaser may elect, in writing, no less
than five (5) business days prior to the anticipated effective date of a
Registration Statement, not to register any of its Registrable Securities.
Notwithstanding anything to the contrary contained herein, the Purchaser shall
not have the right to include all or any portion of the Registrable Securities
in a registration statement, pursuant to this Section 6.2, if all of the
Registrable Securities then held by the Purchaser becomes eligible for sale in
any three (3) month period pursuant to Rule 144 under the Securities Act or any
successor rule.

6.3 Registration Procedures. If and whenever the Company is under an obligation
pursuant to the provisions of this Article 6 to effect the registration of any
Registrable Securities, the Company shall use its best efforts to:

(a)     (i) prepare and file with the SEC a registration statement with respect
to such Registrable Securities, using such form of available registration
statement as is reasonably selected by the Company (unless otherwise specified
herein), and (ii) to cause such registration statement to become effective
within ninety (90) days of the filing date;

(b)     prepare and file with the SEC such amendments and supplements to the
registration statement and the prospectus used in connection therewith as may be
necessary to keep the registration statement continuously effective until the
earlier (x) up to ninety (90) days or (y) the date that all Registrable
Securities then held by the Purchaser becomes eligible for sale in any three (3)
month period pursuant to Rule 144 under the Securities Act or any successor
rule;

(c)     so long as a registration statement is effective covering the resale of
Registrable Securities owned by the Purchaser, furnish to the Purchaser with
respect to the Registrable Securities registered under such registration
statement (and to each underwriter, if any, of such Registrable Securities) such
reasonable number of copies of prospectuses and such other documents as the
Purchaser may reasonably request in order to facilitate the public sale or other
disposition of all or any of the Registrable Securities by the Purchaser;

14



--------------------------------------------------------------------------------


(d)     to register and qualify the securities covered by such registration
statement under such other securities or Blue Sky laws of such jurisdictions as
shall be reasonably requested by the Purchaser as may be legally required,
provided that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions;

(e)     at any time when a prospectus covered by a registration statement is
required to be delivered under the Securities Act, notify the Purchaser of the
happening of any event as a result of which the prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing and, at the request of the Purchaser prepare, file
and furnish to the Purchaser a reasonable number of copies of a supplement to or
an amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such shares, such prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statement therein not misleading in
the light of the circumstances then existing. The Company may delay amending or
supplementing the prospectus for a period of up to 30 business days in any 365
day period if the Company is then engaged in negotiations regarding a material
transaction that has not been publicly disclosed, and the Purchaser shall
suspend their sale of Registrable Securities until an appropriate supplement or
prospectus has been forwarded to them or the proposed transaction is abandoned;

(f)     in the event of any underwritten public offering, enter into and perform
its obligations under an underwriting agreement, in usual and customary form,
with the managing underwriter(s) of such offering (it being understood and
agreed that, as a condition to the Company’s obligations under this Article 6,
the Purchaser participating in such underwriting shall also enter into and
perform its obligations under such an agreement);

(g)     use commercially reasonable efforts to prevent the issuance of any stop
order or other order suspending the effectiveness of such registration statement
and, if such an order issued, to obtain the withdrawal thereof at the earliest
possible time and to notify the Purchaser of the issuance of such order and the
resolution thereof;

(h)     permit counsel for the Purchaser to review and reasonably approve the
Registration Statement and all amendments and supplements thereto, and any
comments made by the staff of the SEC and the Company’s responses thereto,
within a reasonable period of time prior to the filing thereof with the SEC (or,
in the case of comments made by the staff of the SEC, within a reasonable period
of time following the receipt thereof by the Company).

6.4 Furnish Information. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to this Section 6 that the Purchaser
shall furnish to the Company such information as the Company shall reasonably
request regarding itself, the Registrable Securities held by it and the intended
method of disposition of such securities as shall be required to timely effect
the registration of its Registrable Securities.

6.5 Expenses. All expenses incurred in connection with a registration pursuant
to Section 6.1 (excluding underwriters’ and brokers’ discounts and commissions
incurred by the Purchaser), including, without limitation all federal and “blue
sky” registration and qualification fees, printers’ and accounting fees, fees
and disbursements of counsel for the Company shall be borne by the Company.

15



--------------------------------------------------------------------------------


6.6 Indemnification. In the event any Registrable Securities are included in a
registration statement under Section 6.1 hereof:

        6.6.1 By the Company. To the extent permitted by applicable law, the
Company will indemnify and hold harmless the Purchaser, each of its officers and
directors and any person, if any, who controls the Purchaser within the meaning
of the Securities Act or the Securities Exchange Act of 1934, as amended, (the
“Exchange Act”) (collectively, the “Purchaser Indemnitees”), against any losses,
claims, damages, expenses or liabilities (joint or several) to which they may
become subject under the Securities Act, the Exchange Act or other federal or
state law, insofar as such losses, claims, damages, or liabilities (or actions
in respect thereof) arise out of or are based upon any of the following
statements, omissions or violations (collectively a “Violation”):

(i)  

any untrue statement or alleged untrue statement of a material fact contained in
such registration statement, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto;


(ii)  

any omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading; or


(iii)  

any violation or alleged violation by the Company of the Securities Act, the
Exchange Act, any federal or state securities law or any rule or regulation
promulgated under the Securities Act, the Exchange Act or any federal or state
securities law in connection with the offering covered by such registration
statement;


and the Company will reimburse each Purchaser Indemnitee for any legal or other
expenses reasonably incurred by them, as incurred, in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the indemnity agreement contained in this Section 6.6.1
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Company (which consent shall not be unreasonably withheld), nor shall the
Company be liable in any such case for any such loss, claim, damage, liability
or action to the extent that it arises out of or is based upon a Violation which
occurs in reliance upon and in conformity with written information furnished
expressly for use in connection with such registration by the Purchaser
Indemnitees.

16



--------------------------------------------------------------------------------


        6.6.2 By the Purchaser. To the extent permitted by applicable law,
Purchaser will indemnify and hold harmless the Company, each of its directors
and officers who have signed the registration statement, and any person, if any,
who controls the Company within the meaning of the Securities Act or Exchange
Act (collectively, the “Company Indemnitees”), against any losses, claims,
damages, expenses or liabilities (joint or several) to which they become subject
under the Securities Act, the Exchange Act or other federal or state law,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereto) arise out of or are based upon any Violation, in each case to the
extent (and only to the extent) that such Violation occurs in reliance upon and
in conformity with written information furnished by the Purchaser expressly for
use in connection with such registration; and Purchaser will reimburse any legal
or other expenses reasonably incurred by the Company Indemnitees in connection
with investigating or defending any such loss, claim, damage, liability or
action; provided, however, that the indemnity agreement contained in this
Section 6.6.2 shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of the Purchaser, which consent shall not be unreasonably withheld; and
provided further, that the total amounts payable in indemnity by the Purchaser
under this Section 6.6.2 in respect of any Violation shall not exceed the
Purchase Price paid on the Initial Closing Date or any Subsequent Closing Date
by the Purchaser out of which such Violation arises.

        6.6.3 Notice. Promptly after receipt by an indemnified party under this
Section 6.6 of notice of the commencement of any action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemnifying party under this Section 6.6, deliver to
the indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties in their reasonable discretion; provided, however,
that an indemnified party shall have the right to retain its own counsel, with
the fees and expenses to be paid by the indemnifying party, but only if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential conflict of
interests between such indemnified party and any other party represented by such
counsel in such proceeding. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action, if prejudicial to its ability to defend such action, shall relieve such
indemnifying party of any liability to the indemnified party under this Section
6.6, but the omission so to deliver written notice to the indemnifying party
will not relieve it of any liability that it may have to any indemnified party
otherwise than under this Section 6.6.

        6.6.4 Defect Eliminated in Final Prospectus. The foregoing indemnity
agreements of the Company and Purchaser are subject to the condition that,
insofar as they relate to any Violation made in a preliminary prospectus but
eliminated or remedied in the amended prospectus on file with the SEC at the
time the registration statement in question becomes effective or the amended
prospectus filed with the SEC pursuant to SEC Rule 424(b) (the “Final
Prospectus”), such indemnity agreement shall not inure to the benefit of any
person if a copy of the Final Prospectus (i) was furnished to the indemnified
party and (ii) was not furnished to the person asserting the loss, liability,
claim or damage at or prior to the time such action is required by the
Securities Act.


ARTICLE 7 TERMINATION AND NO CROSS DEFAULT

7.1 Termination by the Purchaser. The Purchaser may terminate its obligation to
purchase Additional Common Stock at any Subsequent Closing under this Agreement
if the Purchaser’s obligations to make development milestone payments under
Section 6.3.1 of the Collaboration Agreement are terminated in accordance with
Article 11 of the Collaboration Agreement.

17



--------------------------------------------------------------------------------


7.2 No Cross Default. Notwithstanding anything contained herein, the Parties
hereby agree that a breach by either of the Parties under this Agreement shall
not be and shall not be deemed to be a breach under the Collaboration Agreement.


ARTICLE 8 MISCELLANEOUS

8.1 Notices. All notices and communications shall be in writing, mailed via
certified mail, return receipt requested, courier, facsimile transmission or
e-mail with acknowledgment of receipt by overnight courier addressed as follows,
or to such other address as may be designated from time to time:

  If to King:
501 Fifth Street
Bristol, Tennessee 37620
Tel: (423) 989-8000
Fax:
Attention: General Counsel

With a copy to:
501 Fifth Street
Bristol, Tennessee 37620
Tel: (423) 989-8000
Fax:
Attention: Business Development   If to Palatin:
Palatin Technologies, Inc.
Cedar Brook Corporate Centre
4-C Cedar Brook Drive
Cranbury, New Jersey 08512
Tel: (609) 495-2200
Fax: (609) 495-2203
Attention: Carl Spana, Ph.D.

With a copy to:
Stephen T. Wills
Palatin Technologies, Inc.
Cedar Brook Corporate Centre
4-C Cedar Brook Drive
Cranbury, New Jersey 08512
Tel: (609) 495-2200
Fax: (609) 495-2203

And a copy to:
Mintz Levin Cohn Ferris Glovsky and Popeo PC
666 Third Avenue
New York, New York 10017
Tel: (212) 935-3000
Fax: (212) 983-3115
Attention: Faith L. Charles, Esq.



        Except as otherwise expressly provided in this Agreement or in writing
by both Parties, any notice, communication or payment required to be given or
made shall be deemed given or made and effective when received.

18



--------------------------------------------------------------------------------


8.2 Governing Law. This Agreement will be construed, interpreted and applied in
accordance with the laws of the State of New York (excluding its body of law
controlling conflicts of law).

8.3 Amendment; Waiver. This Agreement may be amended, modified, superseded or
canceled, and any of the terms may be waived, only by a written instrument
executed by each Party or, in the case of waiver, by the Party or Parties
waiving compliance. The delay or failure of any Party at any time or times to
require performance of any provisions shall in no manner affect the rights at a
later time to enforce the same. No waiver by any Party of any condition or of
the breach of any term contained in this Agreement, whether by conduct, or
otherwise, in any one or more instances, shall be deemed to be, or considered
as, a further or continuing waiver of any such condition or of the breach of
such term or any other term of this Agreement.

8.4 Headings. Section and subsection headings are inserted for convenience of
reference only and do not form part of this Agreement.

8.5 Performance by Affiliates. Each Party shall have the right to direct its
wholly-owned Affiliates to act in satisfaction of such Party’s or Affiliate’s
obligations hereunder, provided that such Party shall remain liable for and
unconditionally guarantee to the other Party the performance of such Affiliate
hereunder. Notwithstanding the foregoing, the Company shall not have the right
to direct a wholly-owned Affiliate, if any, to act in satisfaction of its
obligations under Sections 1.1 and 1.2.

8.6 Assignment and Successors. Neither this Agreement nor any obligation of a
Party hereunder may be assigned by either Party without the consent of the other
which shall not be unreasonably withheld, except that each Party may assign this
Agreement and the rights, obligations and interests of such Party, in whole or
in part, to any purchaser of all of its assets and/or all of its assets to which
this Agreement relates or to any successor corporation resulting from any merger
or consolidation of such Party with or into such corporation. Any attempted
assignment in violation of this Section 8.5 shall be null, void and of no
effect.

8.7 Force Majeure. In the event of the occurrence of a Force Majeure, the
Parties shall not be deemed in breach of their obligations to the extent of the
Force Majeure. The Party affected thereby shall use reasonable efforts to cure
or overcome the same and resume performance of its obligations hereunder.

8.8 Interpretation. The Parties hereto acknowledge and agree that: (i) each
Party and its counsel reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision, (ii) the rule of construction to
the effect that any ambiguities are resolved against the drafting Party shall
not be employed in the interpretation of this Agreement, and (iii) the terms and
provisions of this Agreement shall be construed fairly as to all Parties hereto
and not in favor of or against any Party, regardless of which Party was
generally responsible for the preparation of this Agreement. In addition, in the
event conflicting terms exist between this Agreement and the Collaboration
Agreement, the substance and interpretation of such terms shall be determined
pursuant to the Collaboration Agreement.

19



--------------------------------------------------------------------------------


8.9 Integration; Severability. This Agreement, the Warrant and the Collaboration
Agreement are the sole agreements with respect to the subject matter hereof and
supersede all other agreements and understandings between the Parties with
respect to the same. If any provision of this Agreement is or becomes invalid or
is ruled invalid by any court of competent jurisdiction or is deemed
unenforceable, it is the intention of the Parties that the remainder of the
Agreement shall not be affected.

8.10 Further Assurances. Each of the Company and Purchaser agrees to duly
execute and deliver, or cause to be duly executed and delivered, such further
instruments and do and cause to be done such further acts and things, including,
without limitation, the filing of such agreements, documents and instruments,
that may be necessary or as the other Party hereto may at any time and from time
to time reasonably request in connection with this Agreement or to carry out
more effectively the provisions and purposes of, or to better assure and confirm
unto such other Party its rights and remedies under, this Agreement.

8.11 Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

8.12 Publicity. Neither Party may publicly disclose the existence or terms of
this Agreement without the prior written consent of the other Party; provided,
however, that either Party may make such a disclosure (a) to the extent required
by law or by the requirements of any nationally recognized securities exchange,
quotation system or over-the-counter market on which such Party has its
securities listed or traded or (b) to any investors, prospective investors,
lenders and other potential financing sources who are obligated to keep such
information confidential for at least as long as either Party has obligations to
keep such information confidential under this Agreement. In the event that such
disclosure is required as aforesaid, the disclosing Party shall make reasonable
efforts to provide the other Party with notice beforehand and to coordinate with
the other Party with respect to the wording and timing of any such disclosure.
The Parties, upon the execution of this Agreement, will mutually agree to a
press release with respect to the Collaboration Agreement for publication. Once
such press release or any other written statement is approved for disclosure by
both Parties, either Party may make subsequent public disclosure of the contents
of such statement without the further approval of the other Party.

8.13 Expenses. Except as set forth herein, each Party shall bear its own costs
and expenses, including legal fees, in connection with the sale and issuance of
the securities contemplated by this Agreement.

8.14 Arbitration. Any dispute, controversy or claim initiated by either Party
arising out of, resulting from or relating to this Agreement, shall be resolved
by binding arbitration in accordance with the provisions of Section 14 of the
Collaboration Agreement.


[THE REMAINDER OF THE PAGE IS INTENTIONALLY LEFT BLANK]



20



--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the Parties hereto have executed this Agreement or
caused this Agreement to be executed by their duly authorized representatives,
as of the date first written above.

  PALATIN TECHNOLOGIES, INC.,           By:_________________________   Dr. Carl
Spana   President and Chief Executive Officer



  KING PHARMACEUTICALS, INC.,           By:_________________________   Name:  
Title:



[Signature Page to Securities Purchase Agreement]



21



--------------------------------------------------------------------------------
